When this cause was submitted it seemed to appear from the record that the charge complained of and treated in the fifth paragraph of the opinion had been requested by counsel for appellant. On motion to correct the record, the original charge of the court below has been transmitted to this court and in the light of such corrected record it is evident that this charge was not only not requested by appellant, but it appears that the same was excepted to at the time, and that special charges were requested by him seeking to correct what was believed to be an erroneous charge given by the court. The entire charge complained of is as follows: "If you find and believe from the evidence beyond a reasonable doubt that the defendant, Eff Decker, in Denton County, Texas, on or about the 5th day of April, 1908, and within two years prior to the filing of the information herein did commit an assault upon G.W. Farrington, and that said assault was committed with premeditated design, that is, preconceived in his mind prior to such assault, if you find one was committed by him, and that such assault was committed by means calculated to inflict great bodily injury upon the person of said Farrington, you will find the defendant guilty of aggravated assault and punish him as above set forth for aggravated assault." On this subject appellant requested, among others, the following special charge: "I charge you that before you can convict the defendant of an aggravated assault on the count of the information charging an assault committed upon premeditated design. 1st, you must believe from the evidence that beyond a reasonable doubt that the defendant, Eff Decker, entered into a conspiracy with J.R. Bratton to assault the said G.W. Farrington, and that the assault committed, if any, was in furtherance of their common design and purpose, and 2d, that the assault committed, if any, was committed by the use of means calculated to inflict great bodily injury." And also the following special charge was requested: "An assault and battery may become aggravated when committed with premeditated design and by the use and means calculated to inflict great bodily injury. If you believe from the evidence beyond a reasonable doubt that defendant, Eff Decker, about the time charged in the information, in Denton County, Texas, with premeditated design did commit an assault upon G.W. Farrington, and that such assault was committed by the use of means calculated to inflict great bodily injury, you will find the defendant guilty of an aggravated assault, but if you have a reasonable doubt if said assault, if any, was committed with premeditated design, you will acquit the defendant of an aggravated assault. If you believe from the evidence beyond a reasonable doubt that said assault, if any, was committed with premeditated design, but have a reasonable doubt that the means used were calculated to inflict great bodily injury you will acquit the defendant of *Page 165 
an aggravated assault." In the light of the record and in view of the fact that an unfriendly state of feeling had existed between the parties for some time, it is urged that the charge of the court which permitted a conviction as the result of a preconceived design at any time however long before the assault was in fact committed, is erroneous, and that where premeditation is an element of the crime it must not only exist prior to the commission of the offense, but the same must exist in the mind of the party committing the offense at the time of the commission thereof; that it must not only have been preconceived prior to the time when the offense was committed, but must be an actual existing design in the mind of the party committing the offense when the offense is committed, and must be proven by the same degree of proof required to prove any other essential to an offense against the laws of this State. Atkinson v. State,20 Tex. 522; McCoy v. State, 25 Tex. 33
[25 Tex. 33]; Sanders v. State, 41 Tex. 306. The facts of this case barely raise the issue of an assault by premeditated design. It does contain many references to previous difficulties, and under the terms given it was easily possible for the jury to have concluded that if at any time within two years next before the institution of the prosecution appellant had conceived the idea of assaulting Farrington and did thereafter assault him, whether in pursuance of such preconceived design or not, and whether growing out of such preconceived design, the offense would be complete.
For the reason pointed out the motion for rehearing is granted, the judgment reversed and the cause remanded.
Reversed and remanded.